Case 2:20-cv-00520-FLA-KS Document 45-3 Filed 12/14/20 Page 1 of 1 Page ID #:398




                              CERTIFICATE OF SERVICE

 Case Name: Estate of Alexandre Touloudjian, et al. v. CDCR, et al.
 No.        2:20-cv-0520-FMO-KLS

 I hereby certify that on December 14, 2020, I electronically filed the following
 documents with the Clerk of the Court by using the CM/ECF system:



              DEFENDANT GASTELO’S NOTICE OF MOTION AND
             MOTION TO DISMISS SECOND AMENDED COMPLAINT

          DEFENDANT GASTELO’S MEMORANDUM OF POINTS AND
            AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
                   SECOND AMENDED COMPLAINT

              DECLARATION OF DAVID C. GOODWIN
             IN SUPPORT OF DEFENDANT GASTELO’S
    MOTION TO DISMISS SECOND AMENDED COMPLAINT (Exhibit A)


 I certify that all participants in the case are registered CM/ECF users and that
 service will be accomplished by the CM/ECF system.
 I declare under penalty of perjury under the laws of the State of California and the
 United States of America the foregoing is true and correct and that this declaration
 was executed on December 14, 2020, at Sacramento, California.

                 K. Jeffers                              /s/ K. Jeffers
                 Declarant                                 Signature




 SA2020101463
 34665680.docx
